        Case 2:20-cv-05545-HB Document 14 Filed 03/29/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID RUFFING                            :     CIVIL ACTION
                                         :
            v.                           :
                                         :
WIPRO LIMITED                            :     NO. 20-5545
                                         :
                                         :

                                    ORDER


           AND NOW, this 29th day of March, 2021, for the reasons

set forth in the foregoing memorandum, it is hereby ORDERED

that:

  (1)   The motion of defendant Wipro Limited to dismiss Counts I

        and II of plaintiff’s amended complaint for lack of

        personal jurisdiction is GRANTED to the extent that

        plaintiff seeks to bring a collective action under the

        Fair Labor Standards Act (“FLSA”) on behalf of

        individuals not employed by defendant in Pennsylvania.

  (2)   The motion of defendant to dismiss Count II of

        plaintiff’s amended complaint for failure to state a

        claim under the FLSA is DENIED.

  (3)   The motion of defendant to dismiss plaintiff’s class

        allegations under the Pennsylvania Wage Payment and

        Collection Law is DENIED without prejudice.




                                     1
      Case 2:20-cv-05545-HB Document 14 Filed 03/29/21 Page 2 of 2



(4)   The motion of defendant to dismiss Count V for failure to

      exhaust administrative remedies under the Pennsylvania

      Human Relations Act is GRANTED without prejudice.



                                       BY THE COURT:

                                       /s/ Harvey Bartle III
                                       _____________________________
                                                                   J.




                                   2
